Fourth Court of Appeals
                             San Antonio, Texas
                                   JUDGMENT
                                No. 04-20-00414-CR

                               Leticia Monae YOUNG,
                                       Appellant

                                          v.

                                The STATE of Texas,
                                      Appellee

             From the 175th Judicial District Court, Bexar County, Texas
                           Trial Court No. 2017CR7162
                 Honorable Catherine Torres-Stahl, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   SIGNED October 21, 2020.


                                           _________________________________
                                           Sandee Bryan Marion, Chief Justice